Title: To John Adams from Timothy Pickering, 9 May 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State May 9. 1799.

I have this morning been honoured with your letter of the 1st; and am happy that the measures & plans taken in concert with Mr. Liston & Genl. Maitland relative to St. Domingo have met with your approbation. One of the papers, No. 7. being my letter to Mr. King, inclosed in mine to you of April 23d, I shall be obliged by your returning, as I have no other copy; and the original was sent to Mr. King, to whom I wish to forward duplicate & triplicate.
I have the honor to be, / with great respect, / sir your most obt. servt.

Timothy Pickering